Almand, Justice.
The main and cross-bills of exceptions are companion cases to cases Nos. 20630 and 20672, ante. All of the rulings therein made are controlling in these cases. The court erred in overruling the general demurrers of the plaintiffs in error.
Argued September 15, 1959
Decided October 9, 1959
Rehearing denied November 4, 1959.
Kennedy, Kennedy & Seay, for plaintiff in error.
Adams •& McDonald, Pittman, Kinney & Pope, Sam Calhoun, Jr., Frank Fuller, contra.

Judgment on main bill of exceptions reversed. Cross-bill of exceptions dismissed.


All the Justices concur.